DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-19 are pending and have been examined in this application. 
Claims 1, 8-16 are amended, claims 17-19 are new, claims 2-7 are original. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 20090249679 A1) to Huppert.
In regards to claim 1, Huppert teaches an elongated fishing sinker device, the device comprises: a swivel (Huppert; [0028] swivel attached to eyelet 12) secured to a top section of a coupler (Huppert; secured to top section at 12, of 14 20); wherein the swivel has a fishing line connected protruding above the coupler (Huppert; [0028] and see FIG 1 where the swivel can be connected to 12 and then to a fishing line); an elongated rod secured to and extending downwardly from a bottom section of the coupler configured to bounce off the bottom of a body of water (Huppert; 22 bottom portion connected to the bottom of 20, both rods), wherein the top section of the coupler tapers inwardly towards the swivel such that the top section of the coupler is narrower than the bottom section of the coupler (Huppert; see FIG 3 and 4 where the topmost section of 14 tapers inward towards 12 to narrow more than the bottom of the device at 22).

In regards to claim 7, Huppert anticipates the elongated fishing sinker device of claim 1, wherein the elongated rod is hollow (Huppert; where 20 is hollow [0011]).

In regards to claim 19, Huppert anticipates the elongated fishing sinker device of claim 1, wherein a plurality of ball bearings fill a portion of a cavity defined by the coupler and the elongated rod (Huppert; 24 fill a portion of 20 to make rattling noises).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20090249679 A1) to Huppert in view of (US 5870850 A) to Grames.
In regards to claims 2 Huppert teaches the elongated fishing sinker device of claim 1, but fails to teach wherein the coupler is made from brass.
Grames teaches wherein the coupler is made from brass (Gramse; Col 9 discusses where the screw eye is brass, such as in line 30 “brass screw eye”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huppert such that the coupler is made from brass as taught by Grames. The motivation for doing so would be to make the coupler durable.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20090249679 A1) to Huppert in view of (US 20110154716 A1) to Turner.
In regards to claim 3, Huppert teaches the elongated fishing sinker device of claim 1, but fails to teach wherein the swivel is a stainless-steel swivel.
Turner teaches where the swivel is a stainless-steel swivel (Turner; [0004] which describes known swivels are made of stainless steel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huppert such that the swivel used is made of a stainless steel material.
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
The motivation for doing so would be to provide a corrosion resistant material that’s durable in order to provide the connection to the fishing line.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20090249679 A1) to Huppert in view of (US 20140075823 A1) to Messersmith.
In regards to claim 4, Huppert teaches the elongated fishing sinker device of claim 1, but fails to teach wherein the swivel is a barrel swivel.
Messersmith teaches wherein the swivel is a barrel swivel (Messersmith; [0023] barrel swivel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a barrel swivel on the device of Huppert, as taught by Messersmith. The motivation for doing so would be to utilize a barrel swivel which is useful to prevent the fishing line from twisting too many times when reeling in.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20090249679 A1) to Huppert in view of (US 20100319237 A1) to Ward.
In regards to claim 5, Huppert teaches the elongated fishing sinker device of claim 1, but fails to teach wherein the elongated rod is stainless steel.
Ward teaches wherein the elongated rod is stainless steel (Ward; [0031] all parts of the weight 10, including elongated portions anvil 18 and striker 20 are made of stainless steel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huppert such that it’s specifically made of a stainless steel metal material.
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
The motivation for doing so would be to provide a corrosion resistant material that’s durable in order to maintain the exterior of the device.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20090249679 A1) to Huppert in view of (US 4199888 A) to Barnes.
In regards to claim 6, Huppert teaches the elongated fishing sinker device of claim 1, but fails to teach wherein the elongated rod is made from lead.
Barnes teaches wherein the elongated rod is mead from lead (Barnes; Col 5 line 59 “elongated lead body”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huppert such that the elongated rod is made from lead material, as taught by Barnes. 
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
The motivation for doing so would be to provide a material which is suitably dense in water to assist in helping the device sink.

Claims 8, 11, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20090249679 A1) to Huppert in view of (US 20140075823 A1) to Messersmith.
In regards to claim 8, Huppert teaches an elongated fishing sinker device, the device comprises; a swivel (Huppert; [0028] where the eye 12 can be connected to swivels) secured to a top section of a coupler (Huppert; head piece 14, body 20); wherein the swivel has a fishing line connected protruding above the coupler (Huppert; see FIG 1); an elongated rod secured to a bottom section of the coupler (Huppert; molded weight 22); the coupler has a hollow interior (Huppert; see FIG 2 and 4 with bore 26), housing a plurality of noise making items (Huppert; 24 rattle pieces).
Huppert fails to teach wherein the swivel is explicitly a barrel swivel having a lower portion rotatably coupled to an upper portion, the lower portion secured within a top section of a coupler.
Messersmith teaches a barrel swivel (Messersmith; 3 and 2 in FIG 2) having a lower portion rotatably coupled to an upper portion (Messersmith; lower halves of 2 and 3 connected to upper halves), the lower portion secured within a top section of a coupler (Messersmith; see FIG 2 where lower halves of the barrel swivels are connected inside of the body 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huppert such that the uppermost connector 14 is substituted for the barrel swivel, where the barrel swivel has a lower portion connected to the interior of the rod 20 such as seen in FIG 2 of Huppert and in FIG 2 of Messersmith. The motivation for doing so would be to utilize a barrel swivel which is useful to prevent the fishing line from twisting too many times when reeling in.

In regards to claim 11, Huppert as modified by Messersmith teaches the elongated fishing sinker device of claim 8, wherein the swivel is a barrel swivel (Messersmith; 2 and 3).

In regards to claim 14, Huppert as modified by Messersmith teach the elongated fishing sinker device of claim 8, wherein the elongated rod is hollow (Huppert; see FIG 2 and 4 with bore 26).

In regards to claim 15, Huppert as modified by Messersmith teaches the elongated fishing sinker device of claim 8, wherein the noise making devices items do not fill the entire interior volume of the coupler (Huppert; see FIG 2 where noisemakers 24 do not fill up all of 20).

In regards to claim 16, Huppert as modified by Messersmith teaches the elongated fishing sinker device of claim 8, wherein the noise making devices items are ball bearings (Huppert; see FIG 2, where 24 are ball bearings).

In regards to claim 17, Huppert as modified by Messersmith teaches the elongated fishing sinker device of claim 8, wherein the fishing line extends through an aperture in the upper portion of the barrel swivel (Huppert as modified by Messersmith; the barrel swivel 3 and 2 of Messersmith connected to a line).

In regards to claim 18, Huppert as modified by Messersmith teaches the elongated fishing sinker device of claim 8, wherein the top section of the coupler tapers inwardly towards the upper portion of the barrel swivel (Huppert; see FIG 3 and 4 where the topmost section of 14 tapers inward towards 12 to narrow more than the bottom of the device at 22).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20090249679 A1) to Huppert as modified by (US 20140075823 A1) to Messersmith as applied to claim 8 above in view of (US 5870850 A) to Grames.
In regards to claim 9, Huppert as modified by Messersmith teaches the elongated fishing sinker device of claim 8, but fails to teach wherein the coupler is made from brass.
Grames teaches wherein the coupler is made from brass (Gramse; Col 9 discusses where the screw eye is brass, such as in line 30 “brass screw eye”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huppert as modified by Messersmith such that the coupler is made from brass as taught by Grames. The motivation for doing so would be to make the coupler durable.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20090249679 A1) to Huppert as modified by (US 20140075823 A1) to Messersmith as applied to claim 8 above in view of (US 20110154716 A1) to Turner.
In regards to claim 10, Huppert as modified by Messersmith teaches the elongated fishing sinker device of claim 8, but fails to teach wherein the swivel is a stainless-steel swivel.
Turner teaches where the swivel is a stainless-steel swivel (Turner; [0004] which describes known swivels are made of stainless steel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huppert as modified by Messersmith such that the swivel used is made of a stainless steel material.
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
The motivation for doing so would be to provide a corrosion resistant material that’s durable in order to provide the connection to the fishing line.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20090249679 A1) to Huppert as modified by (US 20140075823 A1) to Messersmith as applied to claim 8 above in view of (US 20100319237 A1) to Ward.
In regards to claim 12, Huppert as modified by Messersmith teach the elongated fishing sinker device of claim 8, wherein the elongated rod is stainless steel.
Ward teaches wherein the elongated rod is stainless steel (Ward; [0031] all parts of the weight 10, including elongated portions anvil 18 and striker 20 are made of stainless steel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huppert as modified by Messersmith such that it’s specifically made of a stainless steel metal material.
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
The motivation for doing so would be to provide a corrosion resistant material that’s durable in order to maintain the exterior of the device.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20090249679 A1) to Huppert as modified by (US 20140075823 A1) to Messersmith as applied to claim 8 above in view of (US 4199888 A) to Barnes.
In regards to claim 13, Huppert as modified by Messersmith teach the elongated fishing sinker device of claim 8, but fail to teach wherein the elongated rod is made from lead.
Barnes teaches wherein the elongated rod is made from lead (Barnes; Col 5 line 59 “elongated lead body”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huppert as modified by Messersmith such that the elongated rod is made from lead material, as taught by Barnes. 
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
The motivation for doing so would be to provide a material which is suitably dense in water to assist in helping the device sink.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 04/08/2022 have been fully considered but they are not persuasive. 
Applicant argues that Huppert fails to teach the amended claim language, however examiner respectfully asserts that the new grounds of rejection which incorporate Messersmith teach the amended claim language in combination with Huppert.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647